—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Davis, J.), dated November 3, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff was injured during lacrosse practice when he ran into a bench which was located on the side of the defendant’s playing field. The Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint. The bench was an open and obvious condition which could “readily be observed by those employing the reasonable use of their senses” (Paulo v Great Atl. & Pac. Tea Co., 233 AD2d 380). In opposition to the defendant’s establishment of a prima facie case, the plaintiff failed to raise a triable issue of fact. Bracken, J. P., Joy, Thompson and Goldstein, JJ., concur.